DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Kishi (US 2008/0135599 A1) teaches a staple leg cutting mechanism (5) comprising a fixed cutter (6) between staple legs (S1), and a pair of movable cutters (7) with a clincher mechanism (10). However, Kishi does not specifically teach that the first part includes a first operated portion that protrudes on the non-sheet bundle side farther than the first tip portion such that the first operated portion is above the first tip portion.
Yagi (US 6,250,531 B1) teaches an electric stapler for binding a material including a staple leg bending mechanism (See Figs 6A-7). However, Yagi does not specifically teach a first part or a second part.
Shimizu (US 2018/0117787 A1) teaches a stapler with a clinching mechanism (Fig 7C, #31) for bending the legs of a staple inwards (Fig 7C). However, Shimizu does not specifically teach a first part or a second part
Manabe (US 6,036,074) teaches a staple device (see Fig 2) including a staple clinching mechanism (#6) for bending the legs of a staple when the staple is driven (See Figs 6-12). However, Manabe does not specifically teach a first part or a second part.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-8, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
	
--